Citation Nr: 0921213	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1964, and from November 1965 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In June 2007, the Board issued a decision which denied the 
Veteran's claim herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of stressors incurred during his 
military service.  Based upon the Court Order in July 2008, 
the Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  The Court 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Marine 
Corps from November 1961 to November 1964 and from November 
1965 to October 1967, including service in the Republic of 
Vietnam from May 31, 1967 to October 9, 1967.

In support of his claim, the Veteran has alleged multiple 
inservice stressors.  Specifically, he has provided 
statements indicating that: (1) his base camp was subjected 
to enemy mortar attacks on a weekly basis; (2) he witnessed a 
civilian bus which struck a mine killing many of its 
passengers; (3) he witnessed an enemy attack on three or four 
"6 x 6" vehicles (possibly from the 7th Engineering 
Battalion), which resulted in American casualties; (4) he 
visited a field hospital; and (5) he was assigned grave 
registration duty in DaNang for a two to three-week period.  
All of these stressors reportedly occurred while he was in 
the Republic of Vietnam in the vicinity of Hill 327 from May 
31, 1967 to October 9, 1967.  In addition, prior to his tour 
of duty in the Republic of Vietnam, the Veteran alleges that 
he witnessed a rumble or fight while stationed onboard the 
U.S.S. CORAL SEA in June 1963.

The July 2008 Joint Motion indicated that additional 
development was required to corroborate the Veteran's claimed 
stressors.  Specifically, the Joint Motion noted that an 
attempt had not been made to verify the Veteran's claimed 
inservice stressors concerning the alleged mortar attacks or 
his participation in a graves registration detail.

Initially, the Veteran's service medical records indicate 
that he was treated for nerves following a rumble in his unit 
in June 1963.  Specifically, a June 1963 treatment report 
noted that the Veteran had been onboard the U.S.S. CORAL SEA 
for the past ten months, and that he was acutely depressed.  

A May 2009 medical opinion letter received from a VA 
psychologist reported that the Veteran had PTSD secondary to 
his alleged traumatic incidents.  

Under the circumstances of this case, additional development 
is required herein.  Specifically, the RO must provide the 
Veteran with an additional opportunity to provide details 
regarding his claimed stressors.  The RO must notify the 
Veteran that failure to provide such information may result 
in the denial of his claim.  After this is accomplished, the 
RO should attempt to verify any additional stressors for 
which there is sufficient detail to attempt verification.  
Thereafter, the Veteran should be provided with a VA 
examination to ascertain the nature, severity, and etiology 
of any PTSD found.  The RO should inform the Veteran of which 
stressors have been verified by the RO, and the VA examiner 
should opine as to whether the Veteran's PTSD is related to a 
confirmed stressor or stressors.

Accordingly, the claim is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since 
February 2002.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The RO must contact the Veteran to 
provide further details of his stressors 
in service, including, but not limited 
to, the approximate date (within a three 
month range) and place of each 
stressor(s); the names, ranks, and units 
of persons involved; and the 
circumstances of the stressor(s), to 
include: (1) his base camp being 
subjected to enemy mortar attacks on a 
weekly basis; (2) his having witnessed a 
civilian bus which struck a mine killing 
many of its passengers in May 1967 or 
June 1967; (3) his having witnessed an 
enemy attack on three or four "6 x 6" 
vehicles which resulted in American 
casualties; (4) his having visited a 
field hospital; and (5) his having been 
assigned to grave registration duty in 
DaNang for a two to three-week period.  
All of these stressors reportedly 
occurred while the Veteran was in the 
Republic of Vietnam, and in the vicinity 
of Hill 327.  The RO must inform the 
Veteran that he must be as specific as 
possible, as well as potential sources of 
evidence to corroborate his stressors, 
such as copies of letters written during 
service and statements from individuals 
familiar with his claimed stressors, e.g. 
former fellow service members, including 
peers, subordinates, or superiors.  The 
RO must notify the Veteran that failure 
to provide such information may result in 
the denial of this claim.  

3.  Whether or not the additional 
evidence is obtained, the RO must 
thoroughly review the claims file and 
prepare a summary of the claimed 
stressors identified by the veteran.  The 
RO must send this summary and the 
information of record regarding the 
veteran's service, including copies of 
pertinent service personnel records and 
any records relevant to the post-
traumatic stress disorder (PTSD) claim to 
all appropriate sources for verification 
of the specific incidents alleged by the 
Veteran.  A search of unit and 
organizational histories, including 
morning reports and after action reports, 
must be consulted in an effort to verify 
attacks if deemed necessary.  The RO must 
request a discussion as to what the 
records show with regard to the stressors 
identified by the Veteran.  All 
documentation received by the RO must be 
associated with the claims file. 

4.  When the above action has been 
completed, the Veteran must be provided 
with a VA examination to ascertain the 
nature, severity, and etiology of any 
PTSD found.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of 
the verified stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  
This stressor summary must include the 
Veteran's noncombat stressor concerning 
his witnessing a rumble within his unit 
in June 1963.  

The examination report must include a 
detailed account of all pathology found 
to be present.  If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report prepared 
must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.
7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the January 2004 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

